Campbell, Ch. J.
The writ of error in this case is brought on an order of the Circuit Court of Calhoun County, discharging a capias.
The writ was issued December 9th, 1869, returnable on the first Monday of - March, 1870, and the defendant was arrested on it immediately. On the 19th of March, 1870, defendant, by his attorneys, moved to set aside and dismiss the writ, and set aside the order to hold to bail, and that defendant be discharged from arrest. On the 21st of March* on motion of defendant, by his attorneys, proceedings were *80stayed for hvo weeks. Oil the lltb of July, 1870, plaintiff declared. On the ISfcli of July the court ordered that the capias be dismissed, aud the order to bold to bail set aside, and defendant discharged from arrest, on condition fcliafc he should stipulate not to bring suit for bis arrest. The next day bo filed such a. stipulation. No further proceedings appear.
The order of the court was an interlocutory order, and not a judgment. It cannot, therefore, be brought here by writ of error, and tbe case must be dismissed for want of jurisdiction.
Graves and Cooley, JJ. concurred.
Oiiristiancy, J. did not sit in this case.